Title: Thomas Jefferson to Thomas Appleton, 3 September 1819
From: Jefferson, Thomas
To: Appleton, Thomas


					
						Dear Sir
						
							Poplar Forest near Lynchburg
							Sep. 3. 19.
						
					
					I write to you from an occasional, but very distant residence from Monticello, which place I left the 13th of July. the two Raggis had arrived at the University about a week before that, which time I employed in getting them placed comfortably, and prepared to begin work. they have desired me to remit to you 300.D. to wit 150. each for his respective wife. I have accordingly directed the Proctor of the University to remit 300.D. immediately to mr John Vaughan of Philadelphia, whom I have requested to remit the same to you and to forward this letter with the remittance. it covers one to you from Michael Raggi.
					On the 28th of May I wrote informing you that I had placed a sum of money in mr Vaughan’s which he was remitting to Lafite & co. at Paris by mr Girard’s bill on them. of which sum I desired him to make 450.D. payable to your order, and I hope ere this it has been recieved and the yearly interest paid to Mr & Mde Pini. your commercial correspondents will have informed you of the catastrophe of most of our banks. the difficulties and doubtfulness of the remaining few, and the crush of all our merchants whose commerce leant on bank credit it was impossible that such a tumified, licentious & swindling system should not blow up. the period of it’s bursting alone was unknown. affectionately and respectfully yours.
					
						
							Th: Jefferson
						
					
				